60 F.3d 829NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appelleev.Walter THOMPSON, Defendant-Appellant
No. 95-3168.
United States Court of Appeals, Sixth Circuit.
June 27, 1995.

Before:  MERRITT, Chief Circuit Judge; MARTIN, Circuit Judge; and BERTELSMAN, Chief District Judge*.
MERRITT, Chief Judge.


1
In this direct criminal appeal the defendant-appellant argues that there was not sufficient evidence to support his convictions of possession of stolen mail in violation of 18 U.S.C. Sec. 1708.  He also argues that the district court improperly limited him in his cross-examination of a government witness.  The case has been submitted to the court on the briefs without oral argument.  The court has reviewed the briefs and the appendices submitted in the case and concludes that the judgment of the district court should be affirmed.


2
The proof in the form of expert handwriting testimony and eyewitness identification testimony, as well as the proof that it was a part of the job of the defendant to deliver some of the mail in question, provide strong evidence which would support the verdict in the court below.  We have reviewed the sufficiency of the evidence even though the defendant failed to renew his motion for a judgment of acquittal under Rule 29 of the Fed.  R. Crim.  P.


3
Neither do we find any error in the district court's rulings concerning the cross-examination by counsel for defendant of the witness Mark Herdman concerning disciplinary action taken by Herdman's employer.  Counsel was allowed to ask the witness certain questions -- for example, whether he was upset because he was disciplined for failure to check the identification of the person cashing the Gorron check and the nature of the discipline imposed.  The district court limited counsel when counsel began to make inquiry about other disciplinary measures.  The limitation of cross-examination was well within the authority of the district court and did not have any significant effect upon the outcome of the case.


4
This is an unmeritorious appeal in a case in which the evidence of guilt was overwhelming and in which the defendant has raised no error committed by the district court.


5
Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable William O. Bertelsman, Chief Judge of the United States District Court for the Eastern District of Kentucky, sitting by designation